DETAILED ACTION
Claims 1-20 filed August 9th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) methods pertaining to holding and releasing a thought (or vice versa) and subsequently transmitting an input command to a device. (See claims 9-11 replicated below)

9. A method of controlling a device, the method comprising: detecting a first change in a neural-related signal of a subject; detecting a second change in the neural-related signal; and transmitting an input command to the device upon or following the detection of the second change in the neural-related signal.

10. The method of claim 9, wherein the first change is produced when the subject generates and holds a thought, and wherein the second change is produced when the subject mentally releases the thought.

11. The method of claim 9, wherein the first change is produced when the subject mentally releases a first thought, and wherein the second change is produced when the subject generates and holds a second thought.

This judicial exception is not integrated into a practical application because the claims pertain to mental processes and a subsequent command. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."). In this case, the claims can be broadly construed to encompass thoughts generated by the user and acting upon those thoughts upon a device. For example, a person could mentally hold the thought “I should call my mom” and release that thought and use their hands to call their dad on their phone.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US2019/0058703) in view of Steiner et al. (US2015/0338917) in view of Coleman (US2015/0351655)

 	Consider claim 1, where Zhu teaches a method of controlling a device, comprising: detecting a reduction in an intensity of a neural-related signal of a subject below a baseline level measured, wherein the neural-related signal of the subject is a neural oscillation of the subject, and wherein detecting the reduction in the intensity of the neural-related signal comprises detecting a decrease in a power of the neural oscillation below a baseline oscillation power level; (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude (power) differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus a reduction in the intensity of the measured brainwave relative to the reference waveform would be recorded as a negative number in the matrix-signal feature) detecting an increase in the intensity of the neural-related signal beyond the baseline level following the reduction; (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature) and transmitting an input command to the device upon or following the detection of a match in the intensity of the neural-related signal. (See Zhu paragraph 67-68 where a comparison unit will detect a match between the measured brainwave and the reference waveform according to a similarity threshold and subsequently authenticate the user)
	Zhu teaches detection of a match in the intensity, however Zhu does not explicitly teach upon or following the detection of an increase in the intensity of the neural-related signal. However in an analogous field of endeavor Steiner teaches following the detection of an increase in the intensity of the neural-related signal. (See Steiner paragraph 150, 217 where an EEG  signal can form a first pattern representing a user’s focused state and a second pattern representing a user’s unfocused state, where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 2, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein detecting the increase in the intensity of the neural-related signal comprises detecting an increase in the power of the neural oscillation. (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)

 (See Steiner paragraph 57-62, 217 where an EEG  signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 6, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein the reduction in the intensity of the neural-related signal is caused by the subject conjuring and holding a task-irrelevant thought, wherein the increase in the intensity of the neural-related signal is caused by the subject mentally releasing the task-irrelevant thought, and wherein the input command is a command to the device to accomplish at least part of a task not associated with the task-irrelevant  (See Steiner paragraph 57-62, 182, 217 where an EEG  signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 7, where Zhu in view of Steiner in view of Coleman teaches the method of claim 6, wherein the task-irrelevant thought is a thought related to a body function of the subject. (See Steiner paragraph 57-62, 182, 217 where an EEG  signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 8, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein the reduction in the intensity of the neural-related signal below the baseline level measured is a desynchronization of the neural-related signal and wherein the increase in the intensity of the neural-related signal beyond the baseline level measured is a rebound of the neural-related signal. (See Steiner paragraph 150, 217 where an EEG  signal can form a first pattern representing a user’s focused state (rebounded attention) and a second pattern representing a user’s unfocused state (desynchronization of attention), where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

(See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude (power) differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus a reduction in the intensity of the measured brainwave relative to the reference waveform would be recorded as a negative number in the matrix-signal feature) detecting a second change in the neural-related signal; (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature) and transmitting an input command to the device upon or following the detection of a match to a reference waveform. (See Zhu paragraph 67-68 where a comparison unit will detect a match between the measured brainwave and the reference waveform according to a similarity threshold and subsequently authenticate the user)
	Zhu teaches detection of a match to a reference waveform, however Zhu does not explicitly teach upon or following the detection of an increase in the intensity of the neural-related signal. However in an analogous field of endeavor Steiner teaches following the detection of an increase in the intensity of the neural-related signal. (See Steiner paragraph 150, 217 where an EEG  signal can form a first pattern representing a user’s focused state and a second pattern representing a user’s unfocused state, where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 10, where Zhu in view of Steiner in view of Coleman teaches the method of claim 9, wherein the first change is produced when the subject generates and holds a thought, and wherein the second change is produced when the subject mentally releases the thought. (See Steiner paragraph 57-62, 182, 217 where an EEG  signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 (See Steiner paragraph 57-62, 182, 217 where an EEG  signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Steiner in view of Coleman as applied to claim 1 above, in further view of Opie et al. (US2018/0303595)

 	Consider claim 3, where Zhu in view of Steiner in view of Coleman teaches the method of claim 1, wherein the neural-related signal is measured or monitored using an EEG device implanted within the subject, (See Steiner paragraph 130 where the brainwave patterns are measured using an EEG device)and wherein the steps of detecting the reduction or increase in the intensity of the neural-related signal and transmitting the input command are performed using one or more processors. (See figure 1 of Steiner where the signals are processed by various processors) 
	Steiner teaches an EEG device; however, Steiner does not explicitly teach an endovascular device. However, in an analogous field of endeavor Opie teaches an endovascular device. (See Opie fig 2B and paragraphs 96-96, 252, 310, 323 where Opie discusses an endovascular implant that is used for measurements of internal neurons) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the EEG device of Steiner with the endovascular implant of Opie. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting one brainwave measuring device for another in order to yield similar results. 

 	Consider claim 4, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the method of claim 3, further comprising: filtering, using one or more processors of an apparatus implanted within the subject, raw neural-related signals obtained from the endovascular device using one or more software filters; and feeding filtered signals into a classification layer to automatically detect the reduction and increase in the intensity of the neural-related signal using a machine learning classifier. (See Steiner paragraph 143, 153 310-314  and figure 3 where the EEG signals are filtered to remove electrical mains and harmonic frequencies and high frequency interference;  the system is connected to a brainwave measuring device and is able to classify the user’s brainwave signals in a machine learning module 116) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by filtering out the signal as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit cleaning the signal for more reliable operation. (See Steiner paragraph 124)
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Steiner in view of Coleman in view of Opie.

 	Consider claim 12, where Zhu teaches a system for controlling a device, comprising: a device configured to measure or monitor a neural-related signal of a subject, wherein the neural-related signal of the subject is a neural oscillation of the subject; and an apparatus comprising one or more processors and wherein the one or more processors are programmed to: detect a reduction in an intensity of the neural-related signal of a subject below a baseline level measured by detecting a decrease in a power of the neural oscillation below a baseline oscillation power level, (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude (power) differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus a reduction in the intensity of the measured brainwave relative to the reference waveform would be recorded as a negative number in the matrix-signal feature)  detect an increase in the intensity of the neural-related signal beyond the baseline level following the reduction, (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature) and transmit an input command to the device upon or following the detection of the increase in the intensity of the neural-related signal. (See Zhu paragraph 67-68 where a comparison unit will detect a match between the measured brainwave and the reference waveform according to a similarity threshold and subsequently authenticate the user)
	Zhu teaches detection of a match in the intensity, however Zhu does not explicitly teach upon or following the detection of an increase in the intensity of the neural-related signal. However in an (See Steiner paragraph 150, 217 where an EEG  signal can form a first pattern representing a user’s focused state and a second pattern representing a user’s unfocused state, where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)
	Steiner teaches an EEG device; however, Steiner does not explicitly teach an endovascular device. However, in an analogous field of endeavor Opie teaches an endovascular device. (See Opie fig 2B and paragraphs 96-96, 252, 310, 323 where Opie discusses an endovascular implant that is used for measurements of internal neurons) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the EEG device of Steiner with the endovascular implant of Opie. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting one brainwave measuring device for another in order to yield similar results. 

 	Consider claim 13, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the one or more processors are programmed to detect the increase in the intensity of the neural-related signal by detecting an increase in the power of the neural oscillation beyond a baseline oscillation power level. (See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)

 	Consider claim 14, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the endovascular device is configured to be implanted within a vein or sinus of the brain of the subject. (See Opie fig 2B and paragraphs 96-96, 252, 310, 323 where Opie discusses an endovascular implant that is used for measurements of internal neurons) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the EEG device of Steiner with the endovascular implant of Opie. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting one brainwave measuring device for another in order to yield similar results.

 	Consider claim 15, where Zhu in view of Steiner in view of Coleman teaches the system of claim 12, wherein the one or more processors are further programmed to filter raw neural-related signals obtained from the endovascular device using one or more software filters. (See Steiner paragraph 143, 153 310-314  and figure 3 where the EEG signals are filtered to remove electrical mains and harmonic frequencies and high frequency interference;  the system is connected to a brainwave measuring device and is able to classify the user’s brainwave signals in a machine learning module 116) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by filtering out the signal as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit cleaning the signal for more reliable operation. (See Steiner paragraph 124)

 	Consider claim 16, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 15, wherein the one or more processors are further programmed to feed filtered signals into a classification layer to automatically detect the reduction and increase in the intensity of the neural-related signal using a machine learning classifier. (See Steiner paragraph 143, 153 310-314  and figure 3 where the EEG signals are filtered to remove electrical mains and harmonic frequencies and high frequency interference;  the system is connected to a brainwave measuring device and is able to classify the user’s brainwave signals in a machine learning module 116) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by filtering out the signal as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit cleaning the signal for more reliable operation. (See Steiner paragraph 124)

 	Consider claim 17, where Zhu in view of Steiner in view of Coleman in view of Zhu teaches the system of claim 12, wherein the reduction in the intensity of the neural-related signal is caused by the subject conjuring and holding a task-relevant thought, wherein the increase in the intensity of the neural-related signal is caused by the subject mentally releasing the task-relevant thought, and wherein the input command is a command to the device to accomplish at least part of a task associated with the task- relevant thought. (See Steiner paragraph 57-62, 217 where an EEG  signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 18, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the reduction in the intensity of the neural-related signal is caused by the subject conjuring and holding a task-irrelevant thought, wherein the increase in the intensity of the neural-related signal is caused by the subject mentally releasing the task-irrelevant thought, and wherein the input command is a command to the device to accomplish at least part of a task not associated with the task-irrelevant thought. (See Steiner paragraph 57-62, 182, 217 where an EEG  signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. (See Steiner paragraph 124)

 	Consider claim 19, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 18, wherein the task-irrelevant thought is a thought related to a body function of the subject. (See Steiner paragraph 57-62, 182, 217 where an EEG  signal can form a first pattern representing an on state and a second pattern representing an off state (e.g. turning on and off a camera), thereby allowing the user to toggle a function on and off. Thus, the function may be turned off when the user decides to release the function. The signals may reflect a user’s mood as measured by face muscle activity (task irrelevant thought). Additionally, See Zhu paragraph 59 where a brainwave is measured and the first determination unit calculates amplitude differences between the measured brainwave and a reference waveform and stores the results into a matrix-signal feature Im=[ϕ(ti), f]), thus an increase in the intensity of the measured brainwave relative to the reference waveform would be recorded as a positive number in the matrix-signal feature)) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities associating the signals with the toggling of a task as taught by Steiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

 	Consider claim 20, where Zhu in view of Steiner in view of Coleman in view of Opie teaches the system of claim 12, wherein the reduction in the intensity of the neural-related signal below the baseline level measured is a desynchronization of the neural-related signal and wherein the increase in  (See Steiner paragraph 150, 217 where an EEG  signal can form a first pattern representing a user’s focused state (rebounded attention) and a second pattern representing a user’s unfocused state (desynchronization of attention), where following the detecting of a user’s focused state the device will unlock.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Zhu by associating a series of intensities above baseline as a focused signal and associating a series of intensities below baseline as an unfocused signal as taught by Coleman (See Coleman paragraph 360-361 where it is well known that peak amplitudes in the alpha wave are indicative of focused attention and troughs are indicative of unfocused inattention (allowing for the scrambling of information).) One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of allowing for more diverse classification of thoughts to enhance the capabilities of the device. (See Steiner paragraph 124)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624